Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-18 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a national stage application of International Application No. PCT/JP2019/023718 entitled "ORCHESTRATING APPARATUS, VNFM APPARATUS, MANAGING METHOD AND PROGRAM," filed on June 14, 2019, which claims the benefit of the priority of Japanese Patent Application No. 2018-114654 filed on June 15, 2018, the disclosures of each of which are hereby incorporated by reference in their entirety. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. 	Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over JP2015194949A issued to Takahiro et al. (Takahiro) in view of US 2017 /0257276 issued to Chou et al. (Chou) (Applicant’s IDS).
As per claim 1, Takahiro teaches an orchestrating apparatus, comprising: a memory configured to store instructions (Takahiro: ¶ 0021 – memory), and a processor configured to execute the instructions (Takahiro: ¶ 0021 – processor), the instructions comprising: receiving virtual resource information attached to a VNF (Virtualized Network Function) from a VNFM (Virtualized Network Function Manager) that generated the VNF (Takahiro: ¶ 0026 – the orchestrator 20 realizes a communication service composed of a plurality of VNFs 70 at appropriate places via the VNFM 30 and the VIM 40. For example, service life cycle management (specifically, for example, generation, update, scale control, event collection), distribution, reservation, allocation management of resources throughout the mobile communication network, service instance management, and policy management (Specifically, for example, reservation / allocation of resources, and optimal allocation based on geography, laws, etc. are performed); storing the virtual resource information in correspondence with the VNF (Takahiro: ¶ 0026 – the orchestrator realizes a communication service composed of a plurality of VNFs reservation, allocation management of resources throughout the mobile communication network, service instance management, and policy management); 
Takahiro however does not explicitly teach and transmitting the virtual resource information corresponding to a designated VNF to a VNFM that has lost correspondence between the VNF and the virtual resource information, and causes the VNFM to restore the virtual resource information assigned to the VNF.
Chou however explicitly teaches and transmitting the virtual resource information corresponding to a designated VNF to a VNFM that has lost correspondence between the VNF and the virtual resource information (Chou: Fig. 10, ¶ 0119 – receive, at the VNFM, a request to instantiate a new VNF instance from a network manager (NM) via a network function virtualization (NFV) orchestrator (NFVO), the request including VNF instantiation information), and causes the VNFM to restore the virtual resource information assigned to the VNF (Chou: Fig. 10, ¶ 0119 – the VNFM can include one or more processors configured to send a request to a virtualized infrastructure manager (VIM) for allocating virtual resources for the new VNF instance based on the VNF instantiation information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahiro in view of Chou to teach transmitting the virtual resource information corresponding to a designated VNF to a VNFM that has lost correspondence between the VNF and the virtual resource information, and causes the VNFM to restore the virtual resource information assigned to the VNF. One would be motivated to do so as VNFM receives a request to instantiate a new VNF instance from a network manager (NM) via a network function virtualization (NFV) orchestrator (NFVO), the request including VNF instantiation information and the VNFM can include one or more processors configured to send a request to a virtualized infrastructure manager (VIM) for allocating virtual resources for the new VNF instance based on the VNF instantiation information (Chou: ¶ 0119).
As per claim 2, the modified teaching of Takahiro teaches the orchestration apparatus according to claim 1, wherein the transmitting is performed by transmitting a synchronizing confirmation request designating the VNF to the VNFM, and causing the VNFM to check whether or not the correspondence between the VNF and the virtual resource information has been lost (Chou: ¶ 0034 – the VNFM 114 can be assigned the management of a single VNF instance, or the management of multiple VNF instances of the same type or of different types. The VNFM 114 can perform VNF instantiation (with or without feasibility checking)).
As per claim 3, the modified teaching of Takahiro teaches the orchestration apparatus according to claim 1, wherein the transmitting is performed by transmitting a plurality of synchronizing confirmation requests to the VNFM, and causing the VNFM to check whether or not the correspondence between the VNF and the virtual resource information has been lost; and transmitting the corresponding virtual resource information to a plurality of VNFs, respectively and causing the VNFM to recover the virtual resource information assigned to the plurality of VNFs (Chou: ¶ 0035 – the VNFD can have a one-to-one correspondence with a VNF Package, and the VNFD can fully describe the attributes and requirements for realizing such a VNF instance. NFVI resources can be assigned to the VNF instance based not only on the requirements captured in the VNFD (e.g., resource allocation criteria), but also on specific constraints and policies that have been pre-provisioned or are accompanying the request for instantiation).
As per claim 4, the modified teaching of Takahiro teaches the orchestration apparatus according to claim 1, wherein the transmitting is performed by transmitting a 7 ActiveUS 183476092v.1synchronizing confirmation request to the VNFM upon occurrence of a work in the VNFM that may have lost the correspondence between the VNF and the virtual resource information (Chou: ¶ 0059 – the VNFM can gradually shut down or terminate the existing VNF instance, so that user equipments (UEs) that are currently connected to the existing VNF instance do not lose their connection. In other words, the VNFM can gracefully shut down the existing VNF instance. In one example, the VNFM can coordinate with other 3GPP network nodes in order to gracefully shut down the existing VNF instance).
As per claim 5, the modified teaching of Takahiro teaches the orchestration apparatus according to claim 1, wherein the VNFM apparatus, comprising: a memory configured to store instructions, and a processor configured to execute the instructions, the instructions comprising: requesting an assignment of a virtual resource to VIM (Virtualized Infrastructure Manager) in response to a request from an orchestration apparatus of NFV (Network Function Virtualization) and generates a VNF (Virtualized network Function); and transmitting the assigned virtual resource information to the orchestrating apparatus and causes the orchestrating apparatus to hold correspondence between the VNF and the virtual resource information (Chou: ¶ 0077 – the VNFM can request granting from a NFV orchestrator (NFVO) for allocating additional virtual resources, such as additional virtual machines (VMs ), for the existing VNF instance).
As per claim 6, the modified teaching of Takahiro teaches the orchestration apparatus according to claim 1 wherein the VNFM apparatus checks whether or not the correspondence between the VNF and the virtual resource information is held correctly at a predetermined timing; and in case of a loss of the correspondence between the VNF and the virtual resource information, the apparatus acquires the correspondence between the VNF and the virtual resource information from the orchestration apparatus and holds same (Chou: ¶ 0078 – the NFVO can check the request against a capacity database for free resource availability, and if the additional virtual resources are available, the NFVO can grant the operation of the VNF expansion to the VNFM. In other words, the NFVO can grant the allocation of additional virtual resources for the existing VNF instance to be expanded).
As per claim 7, the claim resembles claim 1 and is rejected under the same rationale.
As per claim 8, the claim resembles claim 5 and is rejected under the same rationale.
As per claim 9, the claim resembles claim 1 and is rejected under the same rationale.
As per claim 10, the claim resembles claim 5 and is rejected under the same rationale.
As per claim 11, the claim resembles claim 2 and is rejected under the same rationale.
As per claim 12, the claim resembles claim 3 and is rejected under the same rationale.
As per claim 13, the claim resembles claim 4 and is rejected under the same rationale.
As per claim 14, the claim resembles claim 6 and is rejected under the same rationale.
As per claim 15, the claim resembles claim 2 and is rejected under the same rationale.
As per claim 16, the claim resembles claim 3 and is rejected under the same rationale.
As per claim 17, the claim resembles claim 4 and is rejected under the same rationale.
As per claim 18, the claim resembles claim 6 and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458